EXHIBIT 10.10(a)




EXECUTION


ASSIGNMENT, ASSUMPTION AND AMENDMENT AGREEMENT


ASSIGNMENT, ASSUMPTION AND AMENDMENT AGREEMENT, dated as of September 29, 2006
(this “Agreement”), among LEAF FUNDING, INC., a Delaware corporation (“LEAF
Funding”), LEAF INSTITUTIONAL DIRECT MANAGEMENT, LLC, a Delaware limited
liability company (“LEAF IDM”), LEAF FINANCIAL CORPORATION, a Delaware
corporation ("LEAF Financial"), LEASE EQUITY APPRECIATION FUND II, L.P., a
Delaware limited partnership (“LEAF II”), LEAF II B SPE, LLC, a Delaware limited
liability company (“LEAF II B SPE”), MERRILL LYNCH EQUIPMENT FINANCE LLC, a
Delaware limited liability company (“MLEF”), MERRILL LYNCH COMMERCIAL FINANCE
CORP., a Delaware corporation ("Lender”), and U.S. BANK NATIONAL ASSOCIATION, as
Custodian and Paying Agent ("U.S. Bank").
 
WITNESSETH:
 
WHEREAS, capitalized terms used herein not otherwise defined herein shall have
the meanings ascribed thereto in Appendix A attached hereto;
 
WHEREAS, LEAF Funding, LEAF IDM, LEAF Financial, MLEF, the Lender and U.S. Bank
are parties to the Transaction Documents (as such term is defined in that
certain Purchase, Sale and Contribution Agreement, dated as of April 8, 2003,
between LEAF Funding and LEAF IDM, as amended, supplemented or otherwise
modified prior to the date hereof, and referred to herein as the “Existing
Transaction Documents”), pursuant to which (i) LEAF Funding shall from time to
time sell to LEAF IDM, and LEAF IDM shall from time to time purchase from LEAF
Funding, all of LEAF Funding’s right, title and interest in, to and under
certain Purchased Contracts; (ii) LEAF IDM shall from time to time sell to MLEF,
and MLEF shall from time to time purchase from LEAF IDM, all of LEAF IDM’s
right, title and interest in, to and under such Purchased Contracts; (iii) the
Lender shall from time to time lend to MLEF amounts sufficient to purchase such
Purchased Contracts, and MLEF’s obligations to the Lender shall be secured by,
among other things, MLEF’s right, title and interest in, to and under such
Purchased Contracts; and (iv) the Servicer shall service such Purchased
Contracts;
 
WHEREAS, the parties hereto intend that MLEF transfer, assign and convey to LEAF
II B SPE all of MLEF’s right title and interest in, to and under the Purchased
Contracts and the Existing Transaction Documents, and in connection therewith,
LEAF II B SPE shall assume and undertake to perform all of MLEF’s liabilities
and obligations under the Purchased Contracts and the Existing Transaction
Documents;
 
WHEREAS, the parties hereto intend that LEAF IDM transfer, assign and convey to
LEAF II all of LEAF IDM’s right title and interest in, to and under the
Purchased Contracts and the Existing Transaction Documents, and in connection
therewith, LEAF II shall

 

--------------------------------------------------------------------------------


 
assume and undertake to perform all of LEAF IDM’s liabilities and obligations
under the Purchased Contracts and the Existing Transaction Documents; and
 
WHEREAS, the parties hereto intend to amend the Transaction Documents in order
to give effect to the foregoing transactions on the terms and subject to the
satisfaction of the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:
 
SECTION 1. Assignment and Assumption; Purchase Price. On the Effective Date (as
defined in Section 3 hereof), subject to the terms and conditions hereof:
 
(a) MLEF hereby sells, transfers, assigns and otherwise conveys, without
recourse, to LEAF II B SPE and LEAF II B SPE hereby purchases from MLEF, all of
MLEF’s right, title and interest in, to and under each of the Purchased
Contracts owned by MLEF as of the date hereof, together with all of MLEF’s
right, title and interest in, to and under each of the Transaction Documents.
MLEF’s sale, transference and assignment hereunder of the Purchased Contracts
and MLEF’s right, title and interest in, to and under each of the Transaction
Documents is final and irrevocable from and after the Effective Date, and none
of LEAF Funding, LEAF IDM, LEAF Financial, LEAF II and LEAF II B SPE shall have
any right to require that such transference and assignment terminate or that
MLEF repurchase such Purchased Contracts or MLEF’s right, title and interest in,
to and under each of the Transaction Documents from LEAF II B SPE.
 
(b) MLEF delegates, transfers, assigns and otherwise conveys, with recourse, to
LEAF II B SPE, and LEAF II B SPE hereby assumes from MLEF, all of MLEF’s duties,
obligations and liabilities in, to and under each of the Purchased Contracts
owned by MLEF as of the date hereof, together with all of MLEF’s right, title
and interest in, to and under each of the Transaction Documents. MLEF’s
delegation, transference and assignment hereunder of the Purchased Contracts and
MLEF’s right, title and interest in, to and under each of the Transaction
Documents is final and irrevocable from and after the Effective Date, and none
of LEAF Funding, LEAF IDM, LEAF Financial, LEAF II and LEAF II B SPE shall have
any right to require that such delegation, transference and assignment terminate
or that MLEF re-assume such duties, obligations and liabilities from LEAF II B
SPE.
 
(c) LEAF IDM hereby sells, transfers, assigns and otherwise conveys, without
recourse, to LEAF II and LEAF II hereby purchases from LEAF IDM, all of LEAF
IDM’s right, title and interest in, to and under each of the Purchased Contracts
owned by LEAF IDM as of the date hereof, together with all of LEAF IDM’s right,
title and interest in, to and under each of the Transaction Documents. LEAF
IDM’s sale, transference and assignment hereunder of the Purchased Contracts and
LEAF IDM’s right, title and interest in, to and under each of the Transaction
Documents is final and irrevocable from and after the Effective Date, and none
of LEAF Funding, LEAF IDM, LEAF Financial, LEAF II and LEAF II B SPE shall have
any right to require that such transference and assignment terminate or that
LEAF IDM repurchase such

(2)

--------------------------------------------------------------------------------


 
Purchased Contracts or LEAF IDM’s right, title and interest in, to and under
each of the Transaction Documents from LEAF II.
 
(d) LEAF IDM delegates, transfers, assigns and otherwise conveys, with recourse,
to LEAF II, and LEAF II hereby assumes from LEAF IDM, all of LEAF IDM’s duties,
obligations and liabilities in, to and under each of the Purchased Contracts
owned by LEAF IDM as of the date hereof, together with all of LEAF IDM’s right,
title and interest in, to and under each of the Transaction Documents. LEAF
IDM’s delegation, transference and assignment hereunder of the Purchased
Contracts and LEAF IDM’s right, title and interest in, to and under each of the
Transaction Documents is final and irrevocable from and after the Effective
Date, and none of LEAF Funding, LEAF IDM, LEAF Financial, LEAF II and LEAF II B
SPE shall have any right to require that such delegation, transference and
assignment terminate or that LEAF IDM re-assume such duties, obligations and
liabilities from LEAF II.
 
(e) Each of the parties hereto consents to the foregoing sales, transfers,
assignments, conveyances and delegations and each party hereto hereby
acknowledge and agrees that all property, whether tangible or intangible, as
sold, transferred, assigned, conveyed and delegated is done so subject to the
continuing first priority Lien of the Lender therein.
 
(f) In consideration of the foregoing, LEAF II B SPE shall pay to MLEF a net
amount equal to $188,824,807.55 (the “Purchase Price”), which shall include LEAF
II B SPE’s assumption of the indebtedness and liabilities of MLEF then due and
owing under the Existing Transaction Documents in the principal amount of
$173,043.222.82. All amounts payable to MLEF in cash shall be paid in same day
funds, without defense, setoff or counterclaim, and shall be made to an account
of MLEF or Affiliate thereof that has been notified to LEAF II in writing
 
SECTION 2. Amendment. As of the Effective Date:
 
(a) Purchase, Sale and Contribution Agreement. The Purchase, Sale and
Contribution Agreement is hereby amended as follows:
 
(i) Each reference therein to “Borrower” shall be deemed to be a reference to
LEAF II B SPE, as assignee of MLEF.
 
(ii)  Each reference therein to “LEAF SPE” shall be deemed to be a reference to
LEAF II, as assignee of LEAF IDM.
 
(iii) Each reference therein to the phrase “the applicable Collection Account”
is hereby amended by deleting it in its entirety and, in lieu thereof, inserting
the phrase “the Collection Account”.
 
(iv) The Definitions and Rules of Construction attached thereto as Appendix A is
hereby amended and restated in its entirety in the form of Appendix A attached
hereto.

(3)

--------------------------------------------------------------------------------


 
(v) The Form of Purchase Date Notice attached thereto as Exhibit A is hereby
amended and restated in its entirety in the form of Exhibit I attached hereto.
 
(vi) Section 2.02 thereof is hereby amended by deleting it in its entirety and,
in lieu thereof, the following:
 
“SECTION 2.02 Purchase Price. In consideration of the sale, transference and
assignment of the Purchased Contracts to be sold, transferred and assigned on
any Purchase Date, LEAF II shall pay to LEAF Funding the Purchase Price for each
Purchased Contract on the applicable Purchase Date, which shall be paid in
immediately available funds on such Purchase Date in accordance with the funding
instructions set forth in the applicable Purchase Date Notice.”
 
(vii) Section 2.03 thereof is hereby amended by deleting it in its entirety and,
in lieu thereof, inserting “Section 2.03 Intentionally Omitted.”
 
(viii) Section 3.02(a)(iii)(A)(1) thereof is hereby amended by deleting it in
its entirety and, in lieu thereof, inserting “(1) Intentionally Omitted;”.
 
(ix) Section 3.02(f)(i)(A) thereof is hereby amended by deleting it in its
entirety and, in lieu thereof, inserting “(A) Intentionally Omitted;”.
 
(b) Purchase and Sale Agreement. The Purchase and Sale Agreement is hereby
amended as follows:
 
(i) Each reference therein to “Borrower” shall be deemed to be a reference to
LEAF II B SPE, as assignee of MLEF.
 
(ii)  Each reference therein to “LEAF SPE” shall be deemed to be a reference to
LEAF II, as assignee of LEAF IDM.
 
(iii) Each reference therein to the phrase “the applicable Collection Account”
is hereby amended by deleting it in its entirety and, in lieu thereof, inserting
the phrase “the Collection Account”.
 
(iv) Section 2.02 thereof is hereby amended by deleting it in its entirety and,
in lieu thereof, the following:
 
“SECTION 2.02 Purchase Price. In consideration of the sale, transference and
assignment of the Purchased Contracts to be sold, transferred and assigned on
any Purchase Date, LEAF II B SPE shall pay to LEAF II the Purchase Price for
each Purchased Contract on the applicable Purchase Date, which shall be paid in
immediately available funds on such Purchase Date in accordance with the funding
instructions set forth in the applicable Purchase Date Notice. Notwithstanding

(4)

--------------------------------------------------------------------------------



 
anything herein or in any other Transaction Document to the contrary, as of each
Purchase Date, the excess, if any, of the fair market value of any Purchased
Contract over the Purchase Price for such Purchased Contract on such Purchase
Date shall be deemed to be a contribution to the capital of LEAF II B SPE by
LEAF II, which shall increase LEAF II’s beneficial ownership interest in LEAF II
B SPE.”
 
(v) Section 2.04 thereof is hereby amended by deleting it in its entirety.
 
(vi) Article VIII thereof is hereby amended by inserting the following at the
end thereof:
 
“SECTION 8.14 Relationship of LEAF II and LEAF II B SPE.
 
 
(a) The relationship between LEAF II and LEAF II B SPE shall be that of buyer
and seller. Neither is a trustee or agent for the other, nor does either have
fiduciary obligations to other. This Agreement shall not be construed to create
a partnership or joint venture between LEAF II and LEAF II B SPE.
 
(b) LEAF II B SPE shall maintain at all times a telephone number different from
any telephone numbers of LEAF II. LEAF II B SPE shall use stationery separate
from that of LEAF II.
 
(c) LEAF II B SPE and LEAF II shall take steps to ensure that their respective
creditors are aware that LEAF II B SPE is a legal entity separate and distinct
from any other Entity and maintains its assets, and conducts its operations,
separate from those of any other Entity. Neither LEAF II B SPE nor LEAF II shall
fail to correct any known misunderstanding regarding their separate identity.
LEAF II shall not purport to operate as an integrated, single economic unit with
LEAF II B SPE in dealing with any unaffiliated Entity. LEAF II shall not finance
LEAF II B SPE’s operations or guarantee LEAF II B SPE’s obligations. LEAF II B
SPE shall pay from its own funds, to the extent funds are available, its
operating expenses and liabilities, including legal fees and expenses, or shall
reimburse LEAF II for any such expenses or liabilities paid by LEAF II on LEAF
II B SPE’s behalf. LEAF II B SPE shall not hold out the assets or
creditworthiness of LEAF II as being available for the payment of LEAF II B
SPE’s liabilities or obligations, and LEAF II B SPE shall not hold out its
assets or creditworthiness as being available for the payment of the liabilities
or obligations of LEAF II or any of its affiliates other than LEAF II B SPE.
LEAF II shall not hold out the assets or creditworthiness of LEAF II B SPE, nor
shall LEAF II B SPE permit LEAF II to hold its assets or creditworthiness, as
being available for the payment of the liabilities or obligations of LEAF II or
any of its affiliates (other than LEAF II B SPE). LEAF II shall not hold out the
assets or

(5)

--------------------------------------------------------------------------------



 
creditworthiness of it or any of its affiliates (other than LEAF II B SPE) as
being available for the payment of the liabilities or obligations of LEAF II B
SPE. LEAF II B SPE shall not permit the assets or creditworthiness of LEAF II or
any of its affiliates (other than LEAF II B SPE) to be held out as being
available for payment of the liabilities or obligations of LEAF II B SPE.
Neither LEAF II nor LEAF II B SPE shall use or permit the separate trust
existence of LEAF II B SPE to be used by LEAF II to abuse creditors or to
perpetrate a fraud, injury, or injustice on creditors.
 
(d) LEAF II and LEAF II B SPE shall each conduct its respective business
separate and apart from the business conducted by the other. LEAF II B SPE shall
maintain its books and records distinct and separately identifiable from the
corporate records of LEAF II and any other Entity. LEAF II B SPE shall prepare
financial records distinct and separately identifiable from the financial
records of LEAF II or any of its affiliates (other than LEAF II B SPE). LEAF II
B SPE shall prepare and maintain such statements and reports in accordance with
generally accepted accounting principles. LEAF II shall indicate in such
consolidated financial statements that the assets of LEAF II B SPE are not
available to satisfy the creditors of any Entity other than LEAF II B SPE. To
the extent that LEAF II B SPE is required to file tax returns under applicable
law, LEAF II B SPE shall file such tax returns separate from those of any other
Entity. LEAF II B SPE shall keep its funds and bank accounts separate and apart
from the funds of LEAF II and any of its affiliates (other than LEAF II B SPE),
and shall maintain its other assets separately identifiable and distinguishable
from the assets of LEAF II and any of its affiliates (other than LEAF II B SPE).
LEAF II B SPE shall not commingle its funds or other assets with those of any
other Entity.
 
(e) LEAF II B SPE shall act solely in its own name and solely through its duly
Authorized Officers or agents. LEAF II B SPE shall comply with the provisions of
its limited liability company agreement, and shall comply in all material
respects with the laws of the State of Delaware, insofar as they pertain to its
separateness. In addition, LEAF II, as the sole member of LEAF II B SPE, shall
execute such consents as may be necessary to authorize action by LEAF II B SPE,
and LEAF II B SPE shall maintain appropriate records of its written consents and
shall observe all requisite corporate formalities insofar as they pertain to
LEAF II B SPE’s separate existence.
 
(f) All transactions between LEAF II and LEAF II B SPE are and shall be duly
authorized and documented, and recorded accurately in their respective books and
records. All such transactions shall be fair to each party, constitute exchanges
for fair consideration and for reasonably equivalent value, and shall be made in
good faith and without any intent to

(6)

--------------------------------------------------------------------------------



 
hinder, delay, or defraud creditors. LEAF II B SPE shall not take any action,
and shall not engage in transactions with LEAF II or any of its Affiliates
(other than LEAF II B SPE) except as directed by LEAF II, and LEAF II shall not
give any directions that are prohibited by LEAF II B SPE’s limited liability
company agreement.”
 
(c) Loan Agreement. The Loan Agreement is hereby amended as follows:
 
(i) Each reference therein to “Borrower” shall be deemed to be a reference to
LEAF II B SPE, as assignee of MLEF.
 
(ii) Each reference therein to “LEAF SPE” shall be deemed to be a reference to
LEAF II, as assignee of LEAF IDM.
 
(iii) The form of Class A Note attached thereto as Exhibit A is hereby amended
and restated in its entirety in the form of Exhibit II attached hereto.
 
(iv) The form of Class B Note attached thereto as Exhibit B is hereby deleted in
its entirety.
 
(v) Section 2.01 thereof is hereby amended by deleting it in its entirety and,
in lieu thereof, the following:
 
“SECTION 2.01 Commitment. During the Effective Period, subject to the terms and
conditions herein set forth, the Lender agrees to make Advances to LEAF II B SPE
in an aggregate principal amount not to exceed the Commitment. The Commitment
shall automatically and permanently be reduced to zero on the Expiry Date.
Subject to the terms, provisions and limitations set forth herein, LEAF II B SPE
may borrow and repay, but not reborrow, Advances on or after the Closing Date
and prior to the Expiry Date.”
 
(vi) Section 2.02(a) thereof is hereby amended by deleting it in its entirety
and, in lieu thereof, the following:
 
“(a) Upon receipt of the Purchase Date Notice, and subject to the terms and
conditions hereof, the Lender shall make Advances to LEAF II B SPE on the
applicable Purchase Date in an aggregate amount equal to (x) the Advance Rate as
of such date times (y) the Contract Value of each Purchased Contract to be
purchased as of such Purchase Date.”
 
(vii) Section 2.03(c) thereof is hereby amended by deleting it in its entirety
and, in lieu thereof, the following:
 
“(c) If requested in writing by the Lender, all Advances made by the Lender to
LEAF II B SPE shall be evidenced by a single Note duly executed on behalf of
LEAF II B SPE and delivered to and made payable

(7)

--------------------------------------------------------------------------------



 
to the order of the Lender in a principal amount equal to the amount of the
Commitment.”
 
(viii) The second sentence of Section 2.04 thereof is hereby amended by deleting
it in its entirety and, in lieu thereof, the following:
 
“Each Advance shall bear interest on the principal amount thereof from time to
time outstanding, from the date of on which such Advance is made until such
principal amount becomes due, at a rate per annum equal to the sum of (i) the
LIBO Rate, plus (ii) the Facility Rate; provided, upon the occurrence of a
Servicer Default each Advance shall bear interest on the principal amount
thereof from time to time outstanding, from the date of such occurrence until
such principal amount becomes due, at a rate per annum equal to the Default
Funding Rate.”
 
(ix) Section 2.05 thereof is hereby amended by deleting the phrase “the
Applicable Priority of Payments” in its entirety and, in lieu thereof, inserting
the phrase “the Priority of Payments”.
 
(x) Section 3.02(d) thereof is hereby amended by deleting the “and” at the end
of clause (iii) thereof, deleting the “.” at the end of clause (iv) thereof
inserting, in lieu thereof “ and;”, and inserting the following the following at
the end thereof:
 
“(v) immediately prior to and after giving effect to the Advances to be made on
such Purchase Date, (x) the Maximum Advance Amount as of such date does not
exceed the aggregate amount of the Note Balance as of such date, and (y) the
aggregate amount of the Note Balance as of such date does not exceed the
Commitment in effect as of such date.”
 
(xi) Section 4.01 thereof is hereby amended by inserting the following the
following at the end thereof:
 
“(f) No Proceedings. There are no proceedings, injunctions, writs, restraining
orders or investigations pending or, to the best knowledge of LEAF II B SPE,
threatened against LEAF II B SPE before any Governmental Authority (i) asserting
the illegality, invalidity or unenforceability, or seeking any determination or
ruling that would affect the legality, validity or enforceability of, this
Agreement or any of the other Transaction Documents, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any of
the other Transaction Documents, or (iii) seeking any determination or ruling
that is reasonably likely to affect adversely the financial condition or
operations of LEAF II B SPE or the validity or enforceability of, or the
performance by LEAF II B SPE of its obligations under, this Agreement or any of
the other Transaction Documents.

(8)

--------------------------------------------------------------------------------



 
(g) No Consents. No authorization, consent, license, order or approval of,
filing, registration or declaration with, or notice to, any Person, including,
without limitation, any Governmental Authority, is required for LEAF II B SPE in
connection with the execution and delivery of this Agreement or any of the other
Transaction Documents by LEAF II B SPE or the performance of its obligations
under this Agreement or any of the other Transaction Documents, except for the
filing of documents required to have been filed on or prior to the Closing Date
or a Purchase Date pursuant to Sections 3.01 and 3.02, all of which were so
filed and are in full force and effect.
 
(h) Ownership; Liens.
 
(i) On each Purchase Date, LEAF II B SPE is the sole and exclusive owner of each
Purchased Contract purchased by LEAF II B SPE on such date, each such Purchased
Contract is free and clear of any Lien and no effective financing statement or
other instrument similar in effect covering such Purchased Contract is on file
in any recording office.
 
(ii) As of each Purchase Date, each Purchased Contract shall be acquired by LEAF
II B SPE from LEAF II free and clear of any Lien except Permitted Liens.
 
(i) Location. The principal place of business and major executive office of LEAF
II B SPE, and the offices where LEAF II B SPE keeps the originals of its books,
records and documents regarding the Purchased Contracts sold hereunder, are
located at LEAF II B SPE’s address specified in Section 8.09.
 
(j) Valid Lien. This Agreement creates, to secure the Obligations, a valid
security interest (as defined in the UCC) in the Collateral and, upon the filing
of the financing statements on Form UCC-1 described in Section 3.01, Lender will
have a valid first priority perfected security interest in the Collateral
(subject to Section 9-315 of the UCC).
 
(k) Solvency. LEAF II B SPE is solvent and will not become insolvent after
giving effect to the transactions contemplated by this Agreement. LEAF II B SPE
is currently repaying all of its indebtedness as such indebtedness becomes due;
and, after giving effect to the transactions contemplated by this Agreement,
LEAF II B SPE will have adequate capital to conduct its business as presently
conducted and as contemplated by this Agreement.
 
(l) Compliance. LEAF II B SPE has complied, and will comply on each Purchase
Date, in all respects with all Requirements of Law with respect to it, its
business and properties and all Purchased Contracts sold

(9)

--------------------------------------------------------------------------------



 
hereunder. LEAF II B SPE has maintained and will maintain all applicable
permits, certifications and licenses necessary in any respect with respect to
its business and properties and all Purchased Contracts sold hereunder, LEAF II
B SPE has filed or caused to be filed, and will file, on a timely basis all tax
returns required by any Governmental Authority.
 
(m) No Rescission. No Purchased Contract has been satisfied, subordinated or
rescinded or, except as disclosed in writing to Lender, amended in any manner.
 
(n) No Insolvency Event. No Insolvency Event has occurred with respect to LEAF
II B SPE nor, in LEAF II B SPE’s good faith judgment, is any Insolvency Event
anticipated to occur with respect to LEAF II B SPE in the foreseeable future.
 
(o) Fraudulent Conveyance. LEAF II B SPE is not entering into the transactions
contemplated hereby with any intent of hindering, delaying or defrauding
creditors.
 
(p) Eligible Contracts. As of the relevant Purchase Date:
 
(i) each Purchased Contract sold on such date is an Eligible Contract and the
transfer, sale and conveyance to LEAF II hereunder of such Purchased Contract
does not conflict with, result in a breach of any of the provisions of, or
constitute (with or without notice or lapse of time or both) a default under,
such Purchased Contract or violate any Requirement of Law or subject the Lender
to any fine, penalty or liability; and
 
(ii) the information set forth in the Purchase Date Notice with respect to each
Purchased Contract to be purchased on such date, together with the applicable
electronic data file provided in connection therewith, is and shall be true and
correct.
 
(q) No Proceedings. There are no proceedings, injunctions, writs, restraining
orders or investigations pending or, to the best knowledge of an Authorized
Officer of LEAF II B SPE, threatened with respect to any Purchased Contract
before any Governmental Authority asserting the illegality, invalidity or
unenforceability, or seeking any determination or ruling that would affect the
legality, validity or enforceability of any such Purchased Contract.
 
(r) Legal Name. The legal name of LEAF II B SPE is LEAF II B SPE, LLC.
 
(s) ERISA. No Plan (as defined in Section 3(3) of ERISA) maintained by LEAF II B
SPE or any of its ERISA Affiliates (as defined in Section

(10)

--------------------------------------------------------------------------------



 
414(b), (c), (m) or (o) of the Code) has any accumulated funding deficiency
(within the meaning of Section 302 of ERISA or Section 412 of the Code), whether
or not waived, LEAF II B SPE and each ERISA Affiliate of LEAF II B SPE have, in
a timely manner, made all contributions required to be made by it to any Plan
and Multiemployer Plan (as defined in Section 4001(a)(3) of ERISA) to which
contributions are or have been required to be made by LEAF II B SPE or such
ERISA Affiliate, and no event requiring notice to the Pension Benefit Guaranty
Corporation under Section 302(f) of ERISA has occurred and is continuing or
could reasonably be expected to occur with respect to any such Plan, in any
case, that could reasonably be expected to result, directly or indirectly, in
any Lien being imposed on the property of LEAF II B SPE or the payment of any
material amount to avoid such Lien. No Reportable Event (as defined in Section
4043 of ERISA) with respect to LEAF II B SPE or any of its ERISA Affiliates has
occurred or could reasonably be expected to occur that could reasonably be
expected to result, directly or indirectly, in any Lien being imposed on the
property of LEAF II B SPE or the payment of any material amount to avoid such
Lien.
 
(t) PATRIOT Act. To the extent applicable, LEAF II B SPE is in compliance, in
all material respects, with the (i) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the Untied States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the PATRIOT Act. No
part of the proceeds of any Advance will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.”
 
(xii) Section 5.01(e) thereof is hereby amended by deleting the phrase “the
applicable Collection Account” in its entirety and, in lieu thereof, inserting
the phrase “the Collection Account”.
 
(xiii) Section 5.01(f) thereof is hereby amended by deleting it in its entirety
and, in lieu thereof, inserting the following:
 
“(f) Reporting Requirements.
 
(i) LEAF II B SPE shall (A) within one Business Day after an Authorized Officer
of LEAF II B SPE obtains knowledge of the occurrence of any Potential
Termination Event or any Termination Event, notify (either orally or in writing)
the Lender of such

(11)

--------------------------------------------------------------------------------



 
occurrence and (B) as soon as possible and in any event within three Business
Days after an Authorized Officer of LEAF II B SPE obtains knowledge of the
occurrence of any Potential Termination Event or any Termination Event, deliver
to Lender, the Lender a statement of an Authorized Officer of LEAF II B SPE
setting forth details of such Termination Event or such event and the action
that LEAF II B SPE has taken and proposes to take with respect thereto.
 
(ii) As soon as possible and in any event within 10 Business Days after an
Authorized Officer of LEAF II B SPE obtains knowledge thereof, LEAF II B SPE
shall notify the Lender of any litigation, investigation or proceeding that
could reasonably be expected to impair in any respect the ability of LEAF II B
SPE to perform its obligations under this Agreement.
 
(iii) LEAF II B SPE shall promptly deliver to Lender such other information,
documents, records or reports regarding the Purchased Contracts as Lender may
from time to time reasonably request in order to protect Lender’s interests
under or as contemplated by this Agreement.”
 
(xiv) Section 5.01 thereof is hereby amended by inserting the following at the
end thereof:
 
“(g) Extension or Amendment of Contract Receivables. Except as otherwise
permitted under the Servicing Agreement, LEAF II B SPE will not (i) extend,
amend or otherwise modify the terms of any Purchased Contract or (ii) rescind or
cancel any Purchased Contract.
 
(h) No Actions Against Obligors. Except in accordance with the Servicing
Agreement, LEAF II B SPE will not commence or settle any legal action to enforce
any rights under any Purchased Contract.”
 
(xv) Article VIII thereof is hereby amended by inserting the following at the
end thereof:
 
“SECTION 8.11 Indemnification. Without limiting any other rights that any of the
Indemnified Parties may have hereunder or under any applicable law, LEAF II B
SPE hereby agrees to indemnify the Indemnified Parties from and against any and
all Indemnified Amounts, whether direct, indirect or consequential, as a result
of or arising from or relating to or in connection with any of the following:
 
(a) the reliance by any of the Indemnified Parties on any representation or
warranty made by LEAF II B SPE under this Agreement that was incorrect in any
respect when made or deemed made;

(12)

--------------------------------------------------------------------------------



 
(b) any breach by Lender of any of its obligations under this Agreement or any
other Transaction Document;
 
(c) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnified Party is a party thereto;
 
(d) any commingling by LEAF II B SPE of Collections with other funds of LEAF II
B SPE or any of its Affiliates; or
 
(e) any breach by LEAF II B SPE of any obligation under, or any violation by
LEAF II B SPE of any Requirement of Law with respect to, any Purchased Contract;
 
provided, however, that LEAF II B SPE shall not have any obligation to any
Indemnified Party pursuant to this Section 8.11 for any of the foregoing (x)
caused by the gross negligence or willful misconduct of such Indemnified Party
as determined by a final judgment of a court of competent jurisdiction or (y)
that arise out of facts and circumstances related to the Purchased Contracts
occurring prior to the Effective Date. To the extent that the undertaking to
indemnify, pay and hold harmless set forth in this Section 8.11 may be
unenforceable because it is violative of any law or public policy, LEAF II B SPE
shall contribute the maximum portion which it is permitted to pay and satisfy
under applicable law, to the payment and satisfaction of all Indemnified Amounts
incurred by the Indemnified Parties.
 
Each Indemnified Party shall use reasonable efforts to notify LEAF II B SPE in
advance of making any claim under this Section. Any Indemnified Amounts due
under this Section shall be payable when incurred and, in any event, within ten
Business Days of submission of a claim by the Indemnified Party. This Section
shall survive the payment of all amounts otherwise due under this Agreement.”
 
(d) Servicing Agreement. The Servicing Agreement is hereby amended as follows:
 
(i) Each reference therein to “Borrower” shall be deemed to be a reference to
LEAF II B SPE, as assignee of MLEF.
 
(ii) Each reference therein to “LEAF SPE” shall be deemed to be a reference to
LEAF II, as assignee of LEAF IDM.
 
(iii) Each reference therein to the phrase “the applicable Collection Account”
or the phrase “the applicable Collection Account” is hereby amended by deleting
it in its entirety and, in lieu thereof, inserting the phrase “the Collection
Account”.

(13)

--------------------------------------------------------------------------------



 
(iv) Each reference therein to the phrase “the Applicable Priority of Payments”
is hereby amended by deleting it in its entirety and, in lieu thereof, inserting
the phrase “the Priority of Payments”.
 
(v) Section 2.01(b) thereof is hereby amended by deleting the phrase “the Master
DDA, the Collection Accounts and the Reserve Accounts” in its entirety and, in
lieu thereof, inserting the phrase “the Master DDA and the Collection Account”.
 
(vi) Section 2.01(c)(iv) thereof is hereby amended by deleting the phrase “and
all funds on deposit in the applicable Reserve Account” in its entirety.
 
(vii) Section 2.01(c)(v) thereof is hereby amended by deleting it in its
entirety and, in lieu thereof, inserting the phrase “Intentionally Omitted”.
 
(viii) Section 2.01(f)(ii) thereof is hereby amended by deleting it in its
entirety and, in lieu thereof, inserting the following:
 
“(ii) at the Servicer’s expense, with the prior written consent of the Lender,
and subject to Section 2.01(g), entering into subservicing arrangements with any
Person for the purpose of administering or collecting the Collections.”
 
(ix) Section 4.01(b)(i) thereof is hereby amended by deleting the phrase “the
Master DDA, the Collection Accounts and the Reserve Accounts” in its entirety
and, in lieu thereof, inserting the phrase “the Master DDA and the Collection
Account”.
 
(e) Back-up Servicing Agreement. The Back-up Servicing Agreement is hereby
amended as follows:
 
(i) Each reference therein to “Borrower” shall be deemed to be a reference to
LEAF II B SPE, as assignee of MLEF.
 
(ii) Each reference therein to “LEAF SPE” shall be deemed to be a reference to
LEAF II, as assignee of LEAF IDM.
 
(iii) Section 2.04 thereof is hereby amended by deleting the phrase “the
Applicable Priority of Payments” in its entirety and, in lieu thereof, inserting
the phrase “the Priority of Payments”.
 
(f) Paying Agent Agreement. The Paying Agent Agreement is hereby amended as
follows:
 
(i) Each reference therein to “Borrower” shall be deemed to be a reference to
LEAF II B SPE, as assignee of MLEF.

(14)

--------------------------------------------------------------------------------



 
(ii) Each reference therein to “LEAF SPE” shall be deemed to be a reference to
LEAF II, as assignee of LEAF IDM.
 
(iii) Each reference therein to the phrase “the applicable Collection Account”
or the phrase “the applicable Collection Account” or the phrase “either
Collection Account” is hereby amended by deleting it in its entirety and, in
lieu thereof, inserting the phrase “the Collection Account”.
 
(iv) Each reference therein to the phrase “the Applicable Priority of Payments”
is hereby amended by deleting it in its entirety and, in lieu thereof, inserting
the phrase “the Priority of Payments”.
 
(v) Section 3(a) thereof is hereby amended by deleting the phrase “the Master
DDA, the Collection Accounts and the Reserve Accounts” in its entirety and, in
lieu thereof, inserting the phrase “the Master DDA and the Collection Account”.
 
(vi) Section 5(b) thereof is hereby amended as follows by deleting it in its
entirety and, in lieu thereof, inserting the phrase “Intentionally Omitted”.
 
(vii) Sections 6(b), 6(c) and 6(d) thereof are each hereby amended by deleting
it in its entirety.
 
(viii) Section 7(b) thereof is hereby amended by deleting the phrase “and funds
on deposit in the applicable Reserve Account, in each case,”; in its entirety.
 
(g) Custodial Agreement. The Paying Agent Agreement is hereby amended as
follows:
 
(i) Each reference therein to “Borrower” shall be deemed to be a reference to
LEAF II B SPE, as assignee of MLEF.
 
(ii) Each reference therein to “LEAF SPE” shall be deemed to be a reference to
LEAF II, as assignee of LEAF IDM.
 
(h) Master DDA Control Agreement. The Master DDA Control Agreement is hereby
amended as follows:
 
(i) Each reference therein to “Borrower” shall be deemed to be a reference to
LEAF II B SPE, as assignee of MLEF.
 
(ii) Each reference therein to “LEAF SPE” shall be deemed to be a reference to
LEAF II, as assignee of LEAF IDM.
 
(i) Master DDA Intercreditor Agreement. The Master DDA Intercreditor Agreement
is hereby amended as follows:

(15)

--------------------------------------------------------------------------------



 
(i) Each reference therein to “Borrower” shall be deemed to be a reference to
LEAF II B SPE, as assignee of MLEF.
 
(ii) Each reference therein to “LEAF SPE” shall be deemed to be a reference to
LEAF II, as assignee of LEAF IDM.
 
(j) Addressees. Each of the Transaction Documents is amended to provide that
notice information for each of the addressees in the Transaction Documents shall
be as follows:
 
If to LEAF Funding:


LEAF Funding, Inc.
c/o LEAF Financial Corporation
1818 Market Street, 9th floor
Philadelphia, PA 19103
 
Tel: (215) 569-1844
Fax: (215) 569-0675
Attn: Crit DeMent
 
With copies to:
 
Dar Patel, Esq.
General Counsel
LEAF Financial Corporation
(same info as above)
 
and:
 
Richard Abt, Esq.
Ledgewood
1900 Market Street, Suite 750
Philadelphia, PA 19103
 
Tel: (215) 731-9450
Fax: (215) 735-2513
 
If to LEAF II:
 
Lease Equity Appreciation Fund II, L.P.
c/o LEAF Financial Corporation
(same as above)
 
If to LEAF II B SPE:
 
LEAF II B SPE, LLC
c/o LEAF Financial Corporation
(same as above)
 

(16)

--------------------------------------------------------------------------------



If to the Lender:
 
Merrill Lynch Commercial Finance Corp.
4 World Financial Center,10th Fl.
New York, NY 10080
Tel: (212) 449-9369
Fax: (212) 449-9015
Attn:  Jeffrey S. Cohen


If to U.S. Bank:


U.S. Bank National Association
180 East Fifth Street
St. Paul, MN 55101
Tel: (651) 244-0727
Fax: (651) 244-1917
Attn: Structured Finance/Leaf Financial
 
SECTION 3. Conditions Precedent to the Effectiveness of this Agreement. This
Agreement shall become effective as of the date hereof (the “Effective Date”)
provided that each of the following conditions precedent shall have been
satisfied, or waived by the Lender and U.S. Bank, on or before such date:
 
(a) Purchase Price. LEAF II B SPE shall have paid to MLEF the Purchase Price in
accordance with the terms and conditions hereof. 
 
(b) Collection Accounts and Reserve Accounts. The Paying Agent shall have (i)
renamed the currently existing “Collection Account (Pool A)” as “Merrill Lynch
Commercial Finance Corp., as Lender, Account of LEAF II B SPE, LLC”, which
account, as of the Effective Date and thereafter, shall for all purposes of the
Transaction Documents be the “Collection Account”, (ii) transferred all amounts
then on deposit in the Collection Account (Pool B), Reserve Account (Pool A) and
Reserve Account (Pool B) into the Collection Account, and (iii) terminated each
of the Collection Account (Pool B), Reserve Account (Pool A) and Reserve Account
(Pool B).
 
(c) Delivery of Agreements, Documents, Instruments, Etc. The Lender shall have
received each of the following, each, unless otherwise noted, dated as of
Effective Date:
 
(i) this Agreement, executed and delivered by a duly Authorized Officer of each
party hereto;
 
(ii) a Note, executed and delivered by a duly Authorized Officer of LEAF II B
SPE;
 
(iii) an Effective Date Notice in form of Exhibit III attached hereto executed
and delivered by a duly Authorized Officer of LEAF Financial, LEAF Funding, LEAF
IDM, LEAF II and LEAF II B SPE;

(17)

--------------------------------------------------------------------------------



 
(iv) copies of the organizational documents of each of LEAF II and LEAF II B
SPE, certified by the Secretary of State of the State of Delaware, or, if such
document is of a type that may not be so certified, certified by the secretary
of each of LEAF II and LEAF II B SPE, as applicable, together with a good
standing certificate from the Secretary of State of the State of Delaware and,
if applicable, each other jurisdiction in the United States in which each of
LEAF II and LEAF II B SPE is qualified to do business and, to the extent
generally available, a certificate or other evidence of good standing as to
payment of any applicable franchise or similar taxes from the appropriate taxing
authority of each jurisdiction of organization, each dated a recent date prior
to the Effective Date;
 
(v) resolutions of the board of directors (or any duly authorized committee
thereof) or members of each of LEAF II and LEAF II B SPE approving and
authorizing the execution, delivery and performance by such Person of the
Transaction Documents to which it is a party, certified as of the Effective Date
by the secretary of each of LEAF II and LEAF II B SPE, as applicable, as being
in full force and effect without modification or amendment;
 
(vi) signature and incumbency certificates of the officers of each of LEAF II
and LEAF II B SPE executing the Transaction Documents to which it is a party;
 
(vii) executed copies of one or more favorable written opinions of counsel for
LEAF Financial, LEAF Funding, LEAF IDM, LEAF II and LEAF II B SPE in form and
substance satisfactory to the Lender and its counsel, dated as of the Effective
Date and covering substantially such matters as LEAF II B SPE or the Lender may
reasonably request (this Agreement constituting a written request by each of
LEAF Financial, LEAF Funding, LEAF IDM, LEAF II and LEAF II B SPE to such
counsel to deliver such opinions to LEAF II B SPE and the Lender), including,
without limitation, (x) concerning the potential application to LEAF Funding,
LEAF II and LEAF II B SPE of the doctrine of “substantive consolidation” under
the federal bankruptcy laws and (y) concerning the true sale nature of the
transactions contemplated hereby and the other Transaction Documents; and
 
(viii) financing statements relating to the conveyance of the Purchased
Contracts, naming LEAF II as debtor, LEAF II B SPE as secured party and LEAF II
B SPE as assignee thereof, or other similar instruments or documents, as may be
necessary or, in the opinion of the Lender, desirable under the UCC of any
appropriate jurisdiction or other applicable law to perfect LEAF II’s ownership
of the Purchased Contracts and a first priority security interest therein, which
financing statements, instruments or documents shall be filed with the Secretary
of State of the State of Delaware and such other filing offices as may be
necessary or appropriate.

(18)

--------------------------------------------------------------------------------



 
(d) Representations and Warranties. As of the date hereof, the representations
and warranties made herein by LEAF Funding, LEAF IDM, LEAF Financial, LEAF II
and LEAF II B SPE shall be true and correct in all material respects on and as
of such date as if made on and as of such date (except to the extent such
representation or warranty expressly relates to an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects as of such earlier date).
 
(e) No Potential Termination Event or Termination Event. No Potential
Termination Event or Termination Event shall have occurred and be continuing or
shall occur as a result of this Agreement.
 
SECTION 4. Representations and Warranties. To induce MLEF, the Lender and U.S.
Bank to enter into this Agreement, each of LEAF Funding, LEAF IDM, LEAF
Financial, LEAF II and LEAF II B SPE hereby represent and warrant to MLEF, the
Lender and U.S. Bank as follows as of the date hereof:
 
(a) Representations and Warranties - Transaction Documents. The representations
and warranties made by each of LEAF Funding, LEAF IDM, LEAF Financial, LEAF II
and LEAF II B SPE in any Transaction Document (giving effect to the transactions
contemplated hereby) are true and correct in all material respects on and as of
such date as if made on and as of such date (except to the extent such
representation or warranty expressly relates to an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects as of such earlier date).
 
(b) Representations and Warranties - This Agreement.
 
(i) It is duly organized and validly existing as a corporation, limited
liability company or limited partnership, as the case may be, in good standing
under the laws of the State of Delaware. It has full power, authority and legal
right to own its properties and conduct its business, as presently owned and
conducted, and as is proposed to be conducted under this Agreement (and, in the
case of LEAF II B SPE, the Note), and to execute, deliver and perform its
obligations under this Agreement (and, in the case of LEAF II B SPE, the Note).
 
(ii) It is duly qualified to do business (or is exempt from such qualification
requirements), is in good standing, and has obtained all Governmental
Authorizations in each jurisdiction in which qualification and such Governmental
Authorization are required in connection with the conduct its business, as
presently owned and conducted, and as is proposed to be conducted under this
Agreement (and, in the case of LEAF II B SPE, the Note), and the execution,
delivery and performance of its obligations under this Agreement (and, in the
case of LEAF II B SPE, the Note), except to the extent that any failure to be so
qualified could not reasonably be expected to have a material adverse effect.
 
(iii) Its execution, delivery and performance of this Agreement (and, in the
case of LEAF II B SPE, the Note) and the consummation of the transactions

(19)

--------------------------------------------------------------------------------



 
contemplated by this Agreement (and, in the case of LEAF II B SPE, the Note)
have been duly and validly authorized by all necessary action on the part of it.
 
(iv) This Agreement (and, in the case of LEAF II B SPE, the Note) constitutes a
valid and legally binding obligation of it, enforceable against it in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, reorganization, insolvency, moratorium or other similar laws
affecting creditors’ rights generally, now and hereafter in effect, and except
as such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).
 
(v) Its execution and delivery of this Agreement (and, in the case of LEAF II B
SPE, the Note), its performance of the transactions contemplated hereby and its
fulfillment of the terms hereof and thereof applicable to it do not (A)
contravene it’s organizational documents, (B) conflict with or violate any
Requirements of Law applicable to it, (C) violate any provision of, or require
any filing, registration, consent or approval under, any Requirement of Law
presently in effect having applicability to it, except for such filings,
registrations, consents or approvals as have already been obtained or made and
are in full force and effect, and (D) conflict with, result in any breach of any
of the terms or provisions of, or constitute (with or without notice or lapse of
time or both) a default under, any indenture, Purchased Contract, agreement,
mortgage, deed of trust or other instrument to which it is a party or by which
it or its properties or assets are bound which conflict, violation, default or
breach would have an adverse effect on it’s ability to perform its obligations
hereunder or on the ownership of the Purchased Contracts.
 
(vi) There are no proceedings, injunctions, writs, restraining orders or
investigations pending or, to the best knowledge of it, threatened against it
before any Governmental Authority (A) asserting the illegality, invalidity or
unenforceability, or seeking any determination or ruling that would affect the
legality, validity or enforceability of, this Agreement (and, in the case of
LEAF II B SPE, the Note), (B) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement (and, in the case of LEAF II B SPE,
the Note), or (C) seeking any determination or ruling that is reasonably likely
to affect adversely the financial condition or operations of it or the validity
or enforceability of, or the performance by it of its obligations under, this
Agreement (and, in the case of LEAF II B SPE, the Note).
 
(vii) No authorization, consent, license, order or approval of, filing,
registration or declaration with, or notice to, any Person, including, without
limitation, any Governmental Authority, is required for it in connection with
the execution and delivery of this Agreement (and, in the case of LEAF II B SPE,
the Note) by it or the performance of its obligations under this Agreement (and,
in the

(20)

--------------------------------------------------------------------------------



 
case of LEAF II B SPE, the Note), except for the filing of documents required to
have been filed on or promptly after the Effective Date.
 
(c) No Potential Termination Event or Termination Event. No Potential
Termination Event or Termination Event has occurred and is continuing or shall
occur as a result of this Agreement.
 
SECTION 5. Reference to and Effect on the Transaction Documents. As of the
Effective Date, any reference in any Transaction Document to a Transaction
Document shall be to such Transaction Document as amended hereby.
 
SECTION 6. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile transmission of signature pages hereto), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
 
SECTION 7. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
SECTION 8. Integration. This Agreement and the other Transaction Documents
represent the agreement of LEAF Funding, LEAF IDM, LEAF Financial, LEAF II, LEAF
II B SPE, MLEF, the Lender and U.S. Bank with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by LEAF II B SPE, Lender or U.S. Bank relative to subject matter hereof not
expressly set forth or referred to herein or in the Transaction Documents.
 
SECTION 9. GOVERNING LAW AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.
 
SECTION 10. PATRIOT ACT. Purchaser hereby notifies each of LEAF Funding, LEAF
IDM, LEAF Financial, LEAF II, LEAF II B SPE that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies each such Person, which information includes the name and address of
each such Person and other information that will allow such Purchaser to
identify each of LEAF Funding, LEAF IDM, LEAF Financial, LEAF II, LEAF II B SPE
in accordance with the PATRIOT Act.
 
(21)

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
LEAF FINANCIAL CORPORATION
 
By:  
Name:
Title:
 
LEAF FUNDING, INC.
 
By:  
Name:
Title:
 
LEAF INSTITUTIONAL DIRECT MANAGEMENT, LLC
 
By: LEAF Funding, Inc., its sole member
 
By:  
Name:
Title:
 
LEASE EQUITY APPRECIATION FUND II, L.P.
 
By: LEAF Financial Corporation, its general partner
 
By:  
Name:
Title:
 
LEAF II B SPE, LLC
 
By: Lease Equity Appreciation Fund II, L.P., its sole member
 
By: LEAF Financial Corporation, its general partner
 
By:  
Name:
Title:

(22)

--------------------------------------------------------------------------------



 
MERRILL LYNCH EQUIPMENT FINANCE LLC
 
By:  
Name:
Title:
 
MERRILL LYNCH COMMERCIAL FINANCE CORP.
 
By:  
Name:
Title:
 
U.S. BANK NATIONAL ASSOCIATION
 
By:  
Name:
Title:
 



 

(23)

--------------------------------------------------------------------------------




 
Appendix A
 
[as attached]
 



 

 

--------------------------------------------------------------------------------




 
Exhibit I
 
[as attached]
 


 



 

 

--------------------------------------------------------------------------------




 
Exhibit II
 
[as attached]
 



 

--------------------------------------------------------------------------------



 
Exhibit III
 
[as attached]
 



 
 
 

--------------------------------------------------------------------------------

 